UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6762



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERROL WINTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-93-90)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Errol Winter, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Errol Winter appeals the district court’s order denying his

motion for expungement of fine.       We have reviewed the record and

the district court’s opinion and find no reversible error.        Ac-

cordingly, we affirm on the reasoning of the district court.      See

United States v. Winter, No. CR-93-90 (E.D. Va. May 19, 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2